Exhibit (10)c

 

August 5, 2004

 

Mr. Richard S. Brennan

340 West Barry Avenue

Chicago, Illinois 60657

 

Dear Dick:

 

Please let this letter of agreement confirm your appointment, subject to
approval and election as an Executive Officer of the Company by the Board of
Directors, as Vice President, General Counsel and Secretary of Stepan Company. I
am writing to set forth our understanding of certain terms concerning your
service in such position.

 

Stepan agrees to pay you Fifteen Thousand Dollars ($15,000.00) per month for
your service as Vice President, General Counsel and Secretary. Any additional
amounts may be determined from time to time based upon my assessment of your
performance.

 

In addition, you will be entitled to reimbursement for all reasonable expenses
incurred in connection with carrying out the responsibilities of your position
upon presentation of expense statements and other supporting documentation as
Stepan may customarily require.

 

You will be entitled to each paid holiday observed by Stepan and, in addition,
five (5) weeks of vacation per year. You will also be covered by Stepan’s
Officer & Director liability insurance.

 

For purposes of your appointment to the position stated, you and the Company
agree that you are considered an independent contractor. During the duration of
this agreement, you will at no time and under no circumstances be deemed an
employee of Stepan Company for such purposes, including but not limited to,
workers’ compensation, social security, state or federal unemployment insurance,
withholding or other taxes of a similar or general nature or eligibility for any
benefits available to employees of Stepan other than those specifically named
above.

 

Your appointment and the terms stated herein are effective for a minimum of six
(6) months. The appointment and terms will continue monthly thereafter until
either party agrees to terminate them with thirty (30) days notice to the other
party.

 

If I have accurately reflected our understanding, I would appreciate it if you
would kindly acknowledge and return one copy of this letter.

 

Sincerely,

 

/s/ F. Quinn Stepan

--------------------------------------------------------------------------------

F. Quinn Stepan

Chairman and Chief Executive Officer

Acknowledged this 5th day of August, 2004

/s/ Richard S. Brennan

--------------------------------------------------------------------------------

Richard S. Brennan